     Case 1:21-cv-00020-DAD-SAB Document 12 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JONAS B. FOSTER,                                  No. 1:21-cv-00020-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   H. SHIRLEY, et al.,                               MOTION FOR PRELIMINARY
                                                       INJUNCTION
15                      Defendants.
                                                       (Doc. Nos. 8, 10)
16

17

18           Plaintiff Jonas B. Foster is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On January 21, 2021, plaintiff filed a notice requesting an investigation into alleged mail

22   tampering by prison officials. (Doc. No. 8.) On January 22, 2021, the assigned magistrate judge

23   issued findings and recommendations, construing plaintiff’s notice to be a request for a

24   preliminary injunction and recommending that the request be denied. (Doc. No. 10 at 1, 3.) The

25   findings and recommendations were served on plaintiff and contained notice that any objections

26   thereto were to be filed within fourteen (14) days after service. (Id. at 3.) The deadline to do so

27   has since passed, and no objections have been filed.

28   /////
                                                       1
     Case 1:21-cv-00020-DAD-SAB Document 12 Filed 02/24/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

 3   the magistrate judge’s findings and recommendations are supported by the record and proper

 4   analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on January 22, 2021 (Doc. No. 10) are

 7                  adopted in full;

 8          2.      Plaintiff’s motion for a preliminary judgment (Doc. No. 8) is denied; and

 9          3.      This matter is referred back to the assigned magistrate judge for further

10                  proceedings consistent with this order.

11   IT IS SO ORDERED.
12
        Dated:     February 23, 2021
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
